Exhibit 10.89

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of October 1, 2015,
is entered into between Twinlab Consolidated Holdings, Inc., a Nevada
corporation with its principal place of business at 632 Broadway, Suite 201, New
York, New York 10012 ("Company"), and GREAT HARBOR CAPITAL, LLC, a Delaware
limited liability company with an address at 3133 Orchard Vista Drive SE, Grand
Rapids, MI 49546, ("Purchaser").

 

RECITALS

 

A.           Company and Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

 

B.           Purchaser wishes to purchase, and Company wishes to sell, upon the
terms and conditions stated in this Agreement, an aggregate of 41,379,310 shares
of common stock, par value $0.001 per share (the “Common Stock”), of Company, at
a purchase price of $0.29 per share (the 41,379,310 shares of Common Stock to be
purchased by Purchaser hereunder are referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2), Company shall issue and sell
to Purchaser, and Purchaser shall purchase from Company, the Shares. The
aggregate purchase price for the Shares shall be $12,000,000.00 (the "Purchase
Price").

 

2.           Closing. Subject to the terms and conditions contained in this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the "Closing") to be held at 10:00 a.m. on October 2, 2015
(the "Closing Date") at the offices of Wilk Auslander LLP, 1515 Broadway, 43rd
Floor, New York, New York 10036, or at such other place or on such other date as
Purchaser and Company may mutually agree upon in writing. At the Closing,
Company shall deliver to Purchaser a stock certificate or certificates
evidencing the Shares, and Purchaser shall deliver to Company the Purchase Price
by wire transfer of immediately available funds to an account designated in
writing by Company to Purchaser.

 

 

 

 

3.           Closing Deliveries.

 

(a)          On or prior to the Closing, Company shall issue, deliver or cause
to be delivered to Purchaser the following:

 

(i)          this Agreement, duly executed by Company;

 

(ii)         a certificate of the Secretary of Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the
issuance of the Shares, (b) certifying the current versions of the articles of
incorporation, as amended, and bylaws of Company and (c) certifying as to the
signatures and authority of Persons (as hereinafter defined) signing this
Agreement and related documents on behalf of Company, in the form attached
hereto as Exhibit A; and

 

(iii)        a certificate (the “Compliance Certificate”), dated as of the
Closing Date and signed by Company’s Chief Executive Officer or its Chief
Financial Officer, certifying to the fulfillment of the conditions specified in
Section 4(a) in the form attached hereto as Exhibit B.

 

(b)          On or prior to the Closing, Purchaser shall deliver or cause to be
delivered to Company the following:

 

(i)          this Agreement, duly executed by Purchaser; and

 

(ii)         the Purchase Price for the Shares in United States dollars and in
immediately available funds, by wire transfer to Company’s account as previously
provided to Purchaser.

 

4.           Closing Conditions.

 

(a)          The obligation of Company to issue and sell the Shares to Purchaser
hereunder is subject to the satisfaction of the following conditions as of the
Closing:

 

(i)          the representations and warranties of Purchaser in Section 6 hereof
shall be true and correct on and as of the Closing Date with the same effect as
though made at and as of such date;

 

(ii)         Purchaser shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date;

 

2 

 

 

(iii)        Purchaser shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein; and

 

(iv)        Company shall have received a certificate, dated the Closing Date
and signed by Purchaser, that each of the conditions set forth in Section 4(a)
have been satisfied.

 

(b)          The obligation of Purchaser to purchase the Shares from Company is
subject to the satisfaction of the following conditions as of the Closing:

 

(i)          the representations and warranties of Company in Section 5 shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii)         Company shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii)        Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein;

 

(iv)        Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Company, that each of the conditions
set forth in Section 4(a) have been satisfied; and

 

(v)         Purchaser shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Company certifying that attached
thereto are true and complete copies of all resolutions adopted by the Board of
Directors of Company authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby.

 

5.           Representations and Warranties of Company. Company hereby
represents and warrants to Purchaser as follows:

 

(a)          Company is an entity duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, with the requisite
corporate power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Company is not in violation
of any of the provisions of its articles of incorporation or bylaws. Company is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have a Material Adverse Effect. “Material Adverse Effect” means a
material adverse effect on the results of operations, assets, business or
financial condition of Company, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which Company
operates provided that such effects are not borne disproportionately by Company,
(ii) effects resulting from or relating to the announcement or disclosure of the
sale of the Shares or other transactions contemplated by this Agreement, or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

 

3 

 

 

(b)          Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including, but not limited to, the sale and delivery of the
Shares) have been duly authorized by all necessary corporate action on the part
of Company, and no further corporate action is required by Company, its Board of
Directors or its stockholders in connection therewith other than in connection
with the Required Approvals (as hereinafter defined). This Agreement has been
duly executed by the Company and is the legal, valid and binding obligation of
the Company enforceable against Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 

(c)          The execution, delivery and performance by Company of this
Agreement and the consummation by Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares) do not and
will not (i) conflict with or violate any provisions of Company’s articles of
incorporation or bylaws or otherwise result in a violation of the organizational
documents of Company, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any encumbrance upon any of the properties or assets of
Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract or (iii) subject to the Required Approvals, result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by Purchaser herein, of any self regulatory organization to which Company or its
securities are subject), or by which any property or asset of Company is bound
or affected), except in the case of clause (ii) and clause (iii) such as would
not individually have a Material Adverse Effect. “Material Contract” means any
contract of Company that has been filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (including, for
purposes hereof, any contracts that are required to be filed as an exhibit to a
Form 10).

 

4 

 

 

(d)          Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Company of this Agreement (including the issuance of
the Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Rights
Agreement (as hereinafter defined), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, if required,
(iv) the filings required in accordance with Section 4.6 of this Agreement and
(v) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(e)          The Shares have been duly authorized and, when issued and paid for
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable and free and clear of all encumbrances suffered or
permitted by Company, other than restrictions on transfer provided for in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of Purchaser in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

(f)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the Company’s knowledge, threatened against or by
Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. “Company’s Knowledge” means with
respect to any statement made to the knowledge of Company, that the statement is
based upon the actual knowledge of the officers of Company who, as of the date
hereof, have responsibility for the matter or matters that are the subject of
the statement.

 

(g)          Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for twelve (12) months preceding and including the date hereof
(or such shorter period as Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.

 

5 

 

 

(h)          The financial statements of Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
U.S. Generally Accepted Accounting Principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

(i)          Assuming the accuracy of Purchaser’s representations and warranties
set forth in Section 6 of this Agreement (without giving effect to any
materiality qualifiers therein) and the accuracy of the information disclosed by
Purchaser in the Accredited Investor Questionnaire delivered pursuant to Section
3(b)(iii), no registration under the Securities Act is required for the offer
and sale of the Securities by Company to Purchaser under this Agreement.

 

(j)          No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Company.

 

6.           Representation and Warranties of Purchaser.

 

(a)          Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(b)          Purchaser has all requisite power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Purchaser of
this Agreement, the performance by Purchaser of its obligations hereunder and
the consummation by Purchaser of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Purchaser. This Agreement
has been duly executed and delivered by Purchaser and (assuming due
authorization, execution and delivery by Company) this Agreement constitutes a
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms.

 

(c)          Purchaser is acquiring the Shares solely for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof. Purchaser acknowledges that the Shares are not
registered under the Securities Act, or any state securities laws, and that the
Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

6 

 

 

(d)          No governmental, administrative or other third party consents or
approvals are required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(e)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Purchaser, threatened against or by
Purchaser that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(f)          Purchaser understands that the Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to, or for distributing or reselling such Shares or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that by making the representations herein, Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Purchaser is acquiring the Shares hereunder in the ordinary
course of its business. Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any person to distribute or effect
any distribution of any of the Shares (or any Shares which are derivatives
thereof) to or through any Person or entity; Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

 

(g)          At the time Purchaser was offered the Shares, it was, and at the
date hereof it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. Purchaser has previously delivered an Accredited Investor
Questionnaire to Company indicating that Purchaser is an “accredited investor.”
As of the date of this Agreement, circumstances have not changed such that
Purchaser would not be an “accredited investor.”

 

(h)          Purchaser, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Shares, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear the economic risk of an investment in the
Shares and, at the present time, is able to afford a complete loss of such
investment.

 

7 

 

 

(i)          Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of Company concerning the terms and conditions of
the offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about Company and its respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of Purchaser or its representatives or
counsel shall modify, amend or affect Purchaser’s right to rely on the truth,
accuracy and completeness of Company’s representations and warranties contained
in this Agreement. Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Shares.

 

(j)          Purchaser understands that the Shares are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that Company is relying in
part upon the truth and accuracy of, and Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Shares.

 

(k)          Purchaser understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.

 

(l)          No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.

 

7.           Transfer Restrictions.

 

(a)           Notwithstanding any other provision of this Agreement, Purchaser
covenants that the Securities may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws. In connection
with any transfer of the Securities other than (i) pursuant to an effective
registration statement, (ii) to Company, (iii) to an Affiliate of Purchaser,
(iv) pursuant to Rule 144 under the Securities Act (“Rule 144”) (provided that
Purchaser provides Company with reasonable assurances (in the form of seller and
broker representation letters if required) that the Securities may be sold
pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without the
requirement that Company be in compliance with the current public information
requirements of Rule 144 and without other restriction following the applicable
holding period or (vi) in connection with a bona fide pledge, Company may
require the transferor thereof to provide to Company an opinion of counsel
selected by the transferor and reasonably acceptable to Company, the form and
substance of which opinion shall be reasonably satisfactory to Company, to the
effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of Purchaser under this Agreement.

 

8 

 

 

(b)          Certificates evidencing the Securities shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 7(c) (and a stock transfer order may be placed against transfer of the
certificates for the Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO COMPANY.

 

In addition, if Purchaser is an Affiliate of Company, certificates evidencing
the Shares issued to Purchaser shall bear a customary “affiliates” legend.

 

(c)          Subject to Company’s right to request an opinion of counsel as set
forth in Section 7(a), the legend set forth in Section 7(b) above shall be
removable and Company shall issue or cause to be issued a certificate without
such legend or any other legend (except for any “affiliates” legend as set forth
in Section 7(b)) to the holder of the applicable Securities upon which it is
stamped if (i) such Shares are registered for resale under the Securities Act
(provided that, if Purchaser is selling pursuant to the effective registration
statement registering the Shares for resale, Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), (ii) such Securities are sold or transferred in compliance with Rule
144 (if the transferor is not an Affiliate of Company), including without
limitation in compliance with the current public information requirements of
Rule 144 if applicable to Company at the time of such sale or transfer, and the
holder and its broker have delivered customary documents reasonably requested by
Company’s transfer agent and/or Company counsel in connection with such sale or
transfer, or (iii) such Securities are eligible for sale under Rule 144 without
the requirement that Company be in compliance with the current public
information requirements of Rule 144 and without other restriction and Company
counsel has provided written confirmation of such eligibility to the transfer
agent. Any fees (with respect to the transfer agent, Company counsel or
otherwise) associated with the removal of such legend shall be borne by Company.
At such time as a legend is no longer required for certain Securities, Company
will no later than three (3) Business Days following the delivery by Purchaser
to Company or the transfer agent (with concurrent notice and delivery of copies
to Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, and together with such other
customary documents as the transfer agent and/or Company counsel shall
reasonably request), deliver or cause to be delivered to the transferee of
Purchaser or Purchaser, as applicable, a certificate representing such
Securities that is free from all restrictive and other legends. Company may not
make any notation on its records or give instructions to the transfer agent that
enlarge the restrictions on transfer set forth in this Section 7(c).

 

9 

 

 

(d)          Purchaser hereunder acknowledges its primary responsibilities under
the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act. Purchaser acknowledges that the delivery of the Irrevocable
Transfer Agent Instructions and any removal of any legends from certificates
representing the Securities as set forth in this Section 7 is predicated on
Company’s reliance upon Purchaser’s acknowledgement in this Section 7(d).

 

8.           Participation in Future Financing.

 

(a)          Upon any issuance by Company of New Securities (other than Excluded
Securities) for cash consideration, indebtedness or a combination thereof (a
"Future Equity Issuance" ), Purchaser shall have the right to participate in
such Future Equity Issuance up to an amount equal to the Common Stock
Proportional Ownership of the New Securities being issued on the same terms,
conditions and price provided for in the Future Equity Issuance. “New
Securities” means, collectively, equity securities of Company, whether or not
currently authorized, as well as rights, options, or warrants to purchase such
equity securities, or securities of any type whatsoever that are, or may become,
convertible or exchangeable into or exercisable for such equity securities.
“Excluded Securities” means (a) any shares of Common Stock issued pursuant to
the Common Stock Purchase Warrant to be issued to Golisano Holdings LLC; (b) any
shares of Common Stock issued pursuant to any Derivative Securities outstanding
on the date hereof; (c) any shares of Common Stock issued pursuant to an
employee and director stock incentive plan approved by the Board of Directors of
Company; and (d) any shares of Common Stock that are issued contemporaneously
with the surrender of outstanding shares by Thomas A. Tolworthy for no
consideration. “Common Stock Proportional Ownership" means on each date, the
ratio, as of such date, of (i) the shares of Common Stock owned (a) by
Purchaser; (b) the David L. Van Andel Trust u/a dated November 30, 1993; and (c)
Little Harbor LLC on such date, to (ii) all shares of Common Stock which are
issued and outstanding on such date. “Derivative Securities” means any
securities of Company which would entitle the holder thereof to acquire at any
time shares of Common Stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for or otherwise entitles the
holder thereof to receive, Common Stock. As of the Closing Date, Purchaser’s
Common Stock Proportional Ownership is 0.39328.

 

10 

 

 

(b)          No less than fifteen (15) Business Days prior to the expected
consummation of a Future Equity Issuance, Company shall deliver to Purchaser a
written notice of its intention to effect a Future Equity Issuance ("Pre-Equity
Issuance Notice"), which Pre-Equity Issuance Notice shall ask Purchaser if it
wants to review the details of such equity issuance (such additional notice, a
"Future Equity Issuance Notice"). Upon Purchaser's request, and only upon a
request by Purchaser, for a Future Equity Issuance Notice, Company shall within
two days after such request, deliver to Purchaser a Future Equity Issuance
Notice. The Future Equity Issuance Notice shall describe in reasonable detail
the proposed terms of the New Securities and the Future Equity Issuance, the
amount of proceeds intended to be raised thereunder, the intended use of
proceeds and the Person or Persons through or with whom such Future Equity
Issuance is proposed to be effected and shall include as an attachment a term
sheet or similar document relating thereto setting forth all of the material
terms of the Future Equity Issuance. “Business Day” means a day, other than a
Saturday or Sunday, on which banks in New York City are open for the general
transaction of business.

 

(c)          If Purchaser desires to participate in a Future Equity Issuance it
must provide written notice to Company by not later than 5:00 p.m. (New York
City time) on the 10th Business Day after it has received the Future Equity
Issuance Notice that such Purchaser is willing to participate in the Future
Equity Issuance, and stating the amount of Purchaser's participation.

 

(d)          If Company does not receive from Purchaser a request for a Future
Equity Issuance Notice as of the deadline set forth in Section 8(b) above or if
a request is made for the Future Equity Issuance Notice and Company does not
receive an election to participate in the Future Equity Issuance as of the
deadline set forth in Section 8(c) above, then Purchaser shall be deemed to have
notified Company that it does not elect to participate in the Future Equity
Issuance pursuant to this Section 8.

 

(e)          If by 5:00 p.m. (New York City time) on the 10th Business Day after
Purchaser has received a Future Equity Issuance Notice, it does not receive a
notification by Purchaser of its willingness to participate in the Future Equity
Issuance in an amount that is for Purchaser's full Common Stock Proportional
Ownership amount of the New Securities being issued in the Future Equity
Issuance, then Company may effect the that portion of such Future Equity
Issuance that could have been purchased by Purchaser (together with the
remaining balance of the Future Equity Issuance) on the terms and with those
persons set forth in the Future Equity Issuance Notice.

 

11 

 

 

(f)          Company and Purchaser agree that if Purchaser elects to participate
in a Future Equity Issuance, the transaction documents related to the Future
Equity Issuance shall not include any term or provision whereby Purchaser shall
be required to agree to any restrictions on trading as to any of the securities
purchased pursuant to this Section 8 or be required to consent to any amendment
to or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of Purchaser.

 

(g)          Notwithstanding anything to the contrary in this Section 8 and
unless otherwise agreed to by Purchaser, Company shall either confirm in writing
to Purchaser that the transaction with respect to the Future Equity Issuance has
been abandoned or shall publicly disclose its intention to issue the securities
in the Future Equity Issuance, in either case in such a manner such that
Purchaser will not be in possession of any material, non-public information, by
the twentieth (20th) Business Day following delivery of the Future Equity
Issuance Notice. If by such twentieth (20th) Business Day, no public disclosure
regarding a transaction with respect to the Future Equity Issuance has been
made, and no notice regarding the abandonment of such transaction has been
received by Purchaser, then such transaction shall be deemed to have been
abandoned and Purchaser shall not be deemed to be in possession of any material,
non-public information with respect to Company or any of its subsidiaries that
relates to the Future Equity Issuance.

 

9.           Registration Rights.

 

(a)          At any time at which Purchaser owns any of the Shares sold
hereunder, upon the request of Purchaser, Company will enter into a registration
rights agreement with Purchaser (the "Rights Agreement"). Such Rights Agreement
shall provide that, if Company is then eligible for the use of a registration
statement on Form S-3, then Purchaser shall have the right to request an initial
registration and thereafter on a quarterly basis after such initial registration
shall have been declared effective by the Commission, registration of its Shares
on Form S-3 or any similar short-form registration (each, a "Demand
Registration"). The Rights Agreement will provide that each request for a Demand
Registration shall specify the approximate number of Shares requested to be
registered and that Company shall cause a registration statement on Form S-3 (or
any successor form) to be filed within twenty (20) days after the date on which
the initial request is given and shall use its reasonable best efforts to cause
such Registration Statement to be declared effective by the Commission as soon
as practicable thereafter. The Rights Agreement will provide that Company may
postpone for up to ninety (90) days the filing or effectiveness of a
registration statement for a Demand Registration if Company determines in its
reasonable good faith judgment that such Demand Registration would (i)
materially interfere with a significant acquisition, corporate reorganization or
other similar transaction involving Company; (ii) require premature disclosure
of material information that Company has a bona fide business purpose for
preserving as confidential; or (iii) render Company unable to comply with
requirements under the Securities Act or Exchange Act. The Rights Agreement
shall contain such other terms and conditions applicable to Purchaser no less
favorable to Purchaser than registration rights made available to any other
holder of any equity security of Company.

 

12 

 

 

(b)          The rights to cause Company to register Shares pursuant hereto may
be assigned (but only with all related obligations) by the Purchaser in a
Qualified Assignment; provided, that, (i) Company is, upon or within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the securities with respect to which such
registration rights are being assigned, (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, (iii) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by transferee
or assignee is restricted under the Securities Act, and (iv) such assignment
shall be effective only if immediately following such transfer such Shares
continue to be equity interests of Company. “Qualified Assignment” shall mean
any of the following: (a) an assignment to a transferee acquiring at least 25%
of the Shares (subject to adjustment for stock splits, stock dividends,
recapitalizations and similar events); or (b) an assignment to an Affiliate of
Purchaser. "Affiliate" or "Affiliated" means, as applied to (i) any Person,
directly or indirectly, in which such Person holds, beneficially or of record,
ten percent (10%) or more of the equity of voting securities; (ii) any Person
that holds, of record or beneficially, ten percent (10%) or more of the equity
or voting securities of such Person; (iii) any director, officer, partner or
individual holding a similar position in respect of such Person; (iv) as to any
natural Person, any Person related by blood, marriage or adoption and any Person
owned by such Persons, including any spouse, parent, grandparent, aunt, uncle,
child, grandchild, sibling, cousin or in-law of such Person; or (v) any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling", "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. “Person” shall mean
any individual, corporation, partnership, limited liability company, trust,
unincorporated organization, or any other form of entity.

 

10.         Survival. All representations and warranties contained herein shall
survive the execution and delivery of this Agreement and the Closing hereunder.

 

11.         Indemnification. Company shall indemnify Purchaser and hold
Purchaser harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, encumbrances, costs and expenses (including,
without limitation, reasonable attorneys' fees) incurred by Purchaser resulting
from any breach of any representation, warranty, covenant or agreement made by
Company herein or in any instrument or document delivered to Purchaser pursuant
hereto.

 

13 

 

 

12.         Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

13.         Termination. This Agreement may be terminated at any time prior to
the Closing (a) by the mutual written consent of Purchaser and Company or (b) by
either Purchaser or Company if (i) a breach of any provision of this Agreement
has been committed by the other party and such breach has not been cured within
10 days following receipt by the breaching party of written notice of such
breach, or (ii) the Closing does not occur by November 1, 2015. Upon
termination, all further obligations of the parties under this Agreement shall
terminate without liability of any party to the other parties to this Agreement,
except that no such termination shall relieve any party from liability for any
fraud or willful breach of this Agreement.

 

14.         Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

15.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a "Notice") shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section.

 

16.         Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

17.         Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

18.         Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

14 

 

 

19.         Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

20.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

21.         Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York and County of New York, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

22.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

15 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: Chief Executive Officer and President

 

  GREAT HARBOR CAPITAL, LLC       By: /s/ Mark Bugge   Name: Mark Bugge   Title:
Secretary

 

16 

 

